       Case 1:20-cv-07810-PAE-DCF Document 19
                                           18 Filed 12/16/20
                                                    12/15/20 Page 1 of 1




                            CILENTI & COOPER, PLLC
                                       ATTORNEYS AT LAW
                                             10 Grand Central
                                        155 East 44th Street – 6th Floor
                                         New York, New York 10017
                                                    _____
                                          Telephone (212) 209-3933
                                          Facsimile (212) 209-7102


                                                  December 15, 2020

BY ECF

Hon. Debra Freeman, U.S.DM.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Pena, et al. v. Carib Inc., et al.
                       Case No. 20-CV-7810 (PAE) (DF)

Dear Judge Freeman,

       We are counsel to the plaintiffs in the above referenced matter. Pursuant to the Court’s
Scheduling Order, the defendants were to have produced all wage and hour records in their
possession by December 11, 2020. However, on December 8, 2020 we were advised by defense
counsel that the defendants were seeking an extension of time until December 28, 2020 to
produce those documents because they remain in the process of gathering the relevant records.
While we advised that plaintiffs consent to the extension, we further highlighted the fact it would
cause a delay in plaintiffs being able to provide their initial damages computation by the January
8, 2021 deadline, and the parties’ ability to advise the court by January 22, 2021 of their
settlement discussions.

       Accordingly, the parties jointly request an extension of time to file their joint status report
regarding settlement discussions until on or before February 5, 2021.

       No prior request for similar relief has been made.

       We thank the Court for considering this application.

                                                  Respectfully submitted,      Dated: 12/16/2020
                                                  /s/

                                                  Justin Cilenti
cc: Michael K. Chong, Esq. (by email)
